                  Case 2:20-cv-00470 Document 1-1 Filed 03/30/20 Page 1 of 14




                                                     FILED
 1                                           2020 MAR 02 11:18 AM
                                                 KING COUNTY
 2                                          SUPERIOR COURT CLERK
                                                    E-FILED
 3                                          CASE #: 20-2-05351-1 SEA

 4

 5                  IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                                     FOR KING COUNTY
 6

 7   MICHAEL NOLAN, an individual,

 8                                  Plaintiff,
                                                                 NO.
 9   v.
                                                                 COMPLAINT FOR DAMAGES
10   WEWORK COMPANIES, INC., a Washington
     corporation; and WEWORK MANAGEMENT,
11   LLC, a Washington limited liability company,

12                                  Defendants.

13
            Plaintiff Michael Nolan brings this action against defendants WeWork Companies, Inc. and
14
     WeWork Management, LLC (collectively “WeWork” or “Defendants”) for breach of contract,
15
     promissory estoppel, and negligent misrepresentation. Plaintiff alleges as follows:
16
                                                  I. PARTIES
17
            1.1     Plaintiff Michael Nolan is an individual residing in Bellevue, King County,
18
                    Washington.
19
            1.2     Upon information and belief, Defendant WeWork Companies, Inc. is a corporation
20
                    duly registered and conducting business in the State of Washington.
21




      COMPLAINT - 1                                                                    DOBSON HICKS PLLC
                                                                            2150 N. 107th Street, Suite 440
                                                                                        Seattle, WA 98133
                                                                                              206.492.5183
                Case 2:20-cv-00470 Document 1-1 Filed 03/30/20 Page 2 of 14




 1        1.3     Upon information and belief, Defendant WeWork Management, LLC is a limited

 2                liability company duly registered and conducting business in the State of

 3                Washington.

 4        1.4     At all relevant times hereto, Mr. Nolan was employed by one or all of the above-

 5                named defendants at WeWork’s place of business in Seattle, King County,

 6                Washington.

 7                                 II. JURISDICTION AND VENUE

 8        2.1     At all times relevant hereto, the Defendants were doing business in King County,

 9                Washington. Defendants are “employers” subject to statutes governing employment

10                in the State of Washington.

11        2.2     This Court has jurisdiction over the subject matter of the complaint under RCW

12                2.08.010, as the amount in controversy exceeds three hundred dollars.

13        2.3     Jurisdiction and venue are proper in this Court pursuant to RCW 4.12.020 and RCW

14                4.12.025, as the Defendants do business in King County and are therefore

15                considered residents of King County, Washington.

16                                  III. FACTUAL BACKGROUND

17        3.1     Plaintiff Michael Nolan was hired by WeWork in January 2019.

18        3.2     Prior to joining WeWork, Mr. Nolan was employed by Google for more than eleven

19                years.

20        3.3     During his time at Google, Mr. Nolan built an extensive network and skill set that

21                aligned with WeWork’s desire to build important relationships in the commercial

                  real estate industry in the Pacific Northwest region.


     COMPLAINT - 2                                                                   DOBSON HICKS PLLC
                                                                          2150 N. 107th Street, Suite 440
                                                                                      Seattle, WA 98133
                                                                                            206.492.5183
                Case 2:20-cv-00470 Document 1-1 Filed 03/30/20 Page 3 of 14




 1        3.4     Mr. Nolan and WeWork’s Vice President of Business Development, Mr. Derek

 2                Feinman, initially interacted in September 2017.

 3        3.5     Mr. Feinman and Mr. Nolan discussed an open role at WeWork and the potential for

 4                Mr. Nolan to fill that role. During this discussion, they determined that the role was

 5                not the right fit for Mr. Nolan.

 6        3.6     Mr. Nolan and Mr. Feinman expanded their conversation to discuss WeWork’s

 7                culture and future hiring needs. At that time, WeWork expressed interest in

 8                recruiting Mr. Nolan to join their team in some capacity.

 9        3.7     In October 2017, WeWork invited Mr. Nolan to an all-expenses-paid business

10                development summit in Austin, Texas. While Mr. Nolan would be attending as a

11                representative of Google, Mr. Feinman also asked Mr. Nolan to meet with him and

12                other WeWork senior leaders about joining WeWork.

13        3.8     Mr. Nolan declined WeWork’s invitation due to potential conflicts of interest with

14                his employer at the time.

15        3.9     In February 2018, Mr. Feinman again approached Mr. Nolan about working for

16                WeWork. Mr. Feinman asked for Mr. Nolan’s resume and requested permission to

17                forward it to WeWork’s Head of Development, Granit Gjonbalaj and WeWork’s

18                Vice President of Development, Mr. Derek Stewart.

19        3.10    Shortly thereafter, Mr. Stewart and Mr. Nolan spoke by phone about Mr. Nolan

20                potentially accepting a role as a Project Management Director for WeWork.

21        3.11    The role was outside of Mr. Nolan’s expertise at the time. However, the

                  conversation built upon the positive rapport already established with Mr. Feinman.


     COMPLAINT - 3                                                                  DOBSON HICKS PLLC
                                                                         2150 N. 107th Street, Suite 440
                                                                                     Seattle, WA 98133
                                                                                           206.492.5183
              Case 2:20-cv-00470 Document 1-1 Filed 03/30/20 Page 4 of 14




 1        3.12   In August 2018, WeWork again approached Mr. Nolan about accepting a role at the

 2               company. WeWork represented to Mr. Nolan that the role was a newly created

 3               General Manager position that would be well suited for Mr. Nolan’s background and

 4               skill set.

 5        3.13   WeWork represented to Mr. Nolan that the position would give him oversight over

 6               its Amazon account, WeWork’s largest and most significant strategic enterprise

 7               relationship.

 8        3.14   WeWork further represented that in his capacity as a General Manager, Mr. Nolan

 9               would be head of the Amazon account and would be responsible to grow the

10               account, and to monitor and foster WeWork’s interactions with Amazon, to include

11               direct management of construction projects, site operations, and the respective

12               WeWork teams responsible for these activities.

13        3.15   Mr. Nolan expressed interest in pursuing the opportunity WeWork was offering and

14               agreed to engage in WeWork’s formal interview process.

15        3.16   On August 24, 2018, Mr. Nolan interviewed with hiring manager Mr. Grant

16               McGrail, who was then the Global Head of Enterprise Growth for WeWork. During

17               this interview, Mr. McGrail explained to Mr. Nolan structure of the General

18               Manager role and its position in the greater WeWork organization.

19        3.17   As explained by Mr. McGrail, the General Manager position was a senior

20               management position with responsibility for the Amazon account, to include

21               overseeing headcount, workflow, contracts, account revenue, budget and spending

                 decisions, and managing operations and project management teams.


     COMPLAINT - 4                                                               DOBSON HICKS PLLC
                                                                      2150 N. 107th Street, Suite 440
                                                                                  Seattle, WA 98133
                                                                                        206.492.5183
              Case 2:20-cv-00470 Document 1-1 Filed 03/30/20 Page 5 of 14




 1        3.18   The following week, Mr. Nolan interviewed with several other senior WeWork team

 2               members.

 3        3.19   These subsequent interviews confirmed Mr. Nolan’s understanding of the General

 4               Manager position as initially represented by Mr. Mc Grail.

 5        3.20   Specifically, on September 4, 2018, Mr. Nolan met with Ben Wood, a Seattle-based

 6               WeWork employee who led the operations team on the Amazon account.

 7        3.21   During the interview, both Mr. Wood and Mr. Nolan acknowledged that Mr. Wood

 8               was someone who Mr. Nolan would be supervising if he accepted the General

 9               Manager role. Mr. Nolan understood that Mr. Wood had been included on the

10               interview panel to evaluate the person who would be his future supervisor.

11        3.22   On September 6, 2018, Mr. Nolan spoke with Mr. Dave Fano, who was at the time

12               WeWork’s Chief Growth Officer.

13        3.23   During this conversation, Mr. Fano and Mr. Nolan extensively discussed the new

14               General Manager role, its structure and purview, and Mr. Nolan’s background and

15               qualifications. This conversation was consistent with Mr. Nolan’s initial

16               conversation with Mr. McGrail and confirmed that the person in the General

17               Manager role would have managerial oversight over the Amazon account and its

18               support functions.

19        3.24   These key characteristics of the General Manager role, as represented to Mr. Nolan

20               by WeWork senior leadership, were the only reason Mr. Nolan agreed to consider

21               leaving his lucrative and stable position at Google to join WeWork.




     COMPLAINT - 5                                                                DOBSON HICKS PLLC
                                                                       2150 N. 107th Street, Suite 440
                                                                                   Seattle, WA 98133
                                                                                         206.492.5183
              Case 2:20-cv-00470 Document 1-1 Filed 03/30/20 Page 6 of 14




 1        3.25   On or around September 19, 2018, Mr. McGrail begin discussing formal terms and

 2               conditions of a job offer and employment contract with Mr. Nolan.

 3        3.26   Shortly thereafter, Mr. McGrail confirmed to Mr. Nolan that WeWork was preparing

 4               an initial employment offer. At that time, Mr. Nolan began working with WeWork

 5               senior recruiter Ms. Chelsea Kovak to negotiate the impending offer.

 6        3.27   Mr. Nolan received WeWork’s initial offer of employment on October 12, 2018.

 7        3.28   Mr. Nolan and Ms. Kovak reviewed the offer in detail on several occasions, both by

 8               phone and by email. The discussions primarily centered around the terms and

 9               conditions of the offer, as well as various structural elements of the role.

10        3.29   On October 17, 2018, WeWork flew Mr. Nolan to San Francisco for face-to-face

11               meetings with Mr. McGrail. During these meetings Mr. Nolan and Mr. McGrail

12               discussed the General Manager role and how it would function from an operational

13               and structural standpoint. This included discussion regarding the specific teams and

14               individuals Mr. Nolan would manage if he accepted the role.

15        3.30   This conversation was consistent with Mr. Nolan’s initial conversation with Mr.

16               McGrail as well as all conversations with WeWork leadership. At no time did any

17               WeWork representative indicate that the General Manager role would not allow Mr.

18               Nolan the opportunity to work in a senior leadership position with significant

19               responsibility and management authority.

20        3.31   Mr. Nolan and Mr. McGrail were in agreement that Mr. Nolan would resume full

21               responsibility and management over at least two teams, Operations and Project




     COMPLAINT - 6                                                                   DOBSON HICKS PLLC
                                                                          2150 N. 107th Street, Suite 440
                                                                                      Seattle, WA 98133
                                                                                            206.492.5183
              Case 2:20-cv-00470 Document 1-1 Filed 03/30/20 Page 7 of 14




 1               Management, and that he would be provided with significant management

 2               autonomy, including substantial control over budget and headcount decisions.

 3        3.32   The parties continued to negotiate regarding Mr. Nolan’s compensation package

 4               through October and November 2018.

 5        3.33   On November 27, 2018, WeWork presented a third offer to Mr. Nolan, signed by the

 6               company’s Chief Operating Officer, Jennifer Berrent. Mr. Nolan signed the offer the

 7               same day.

 8        3.34   The compensation package offered by WeWork was monetarily inferior to Mr.

 9               Nolan’s compensation at Google. Mr. Nolan only accepted the offer because he

10               believed WeWork’s representations regarding the nature of the General Manager

11               position.

12        3.35   Mr. Nolan, in reliance on the information provided by WeWork, believed that the

13               General Manager position offered an opportunity to expand his professional

14               qualifications and represented a step forward in his career.

15        3.36   Mr. Nolan never would have left his position Google but for the representations of

16               WeWork and its representatives regarding the scope and nature of the General

17               Manager position.

18        3.37   After accepting the offer, Mr. Nolan sent an email to Mr. McGrail to share the good

19               news. In response, Mr. McGrail congratulated Mr. Nolan and stated in part, “…next

20               year you may lead the relationship not just for Amazon, but for Microsoft as well.”

21




     COMPLAINT - 7                                                                  DOBSON HICKS PLLC
                                                                         2150 N. 107th Street, Suite 440
                                                                                     Seattle, WA 98133
                                                                                           206.492.5183
              Case 2:20-cv-00470 Document 1-1 Filed 03/30/20 Page 8 of 14




 1        3.38   Although Mr. Nolan was surprised that WeWork was already changing the scope of

 2               his new role, he was encouraged that WeWork had a plan to expand his management

 3               role to include another large enterprise account.

 4        3.39   Mr. Nolan resigned his employment at Google and started in his new role at

 5               WeWork on January 14, 2019. Mr. Nolan spent the remainder of January 2019

 6               participating in orientation, training, and on-boarding meetings at WeWork.

 7        3.40   Throughout February 2019, Mr. Nolan was actively engaged with Amazon and

 8               Microsoft senior leaders and stakeholders. Mr. Nolan also leveraged his contacts in

 9               the Pacific Northwest region to cultivate business and landlord contacts for

10               WeWork.

11        3.41   However, Mr. Nolan did not receive specific directives regarding his management

12               purview or any other aspect of his role. Specifically, WeWork provided no guidance

13               on headcount, budget, revenue goals, or the organizational structure that had been

14               discussed during the recruiting process.

15        3.42   Mr. Wood and his counterpart, Mr. Patrick Magnifico, continued to report to their

16               previous managers outside of Mr. Nolan’s team. This was a significant departure

17               from the explicit representations made by Mr. McGrail in October 2018, and by

18               other WeWork senior leaders during the recruitment and onboarding process.

19        3.43   Nevertheless, Mr. Nolan continued to focus his attention on growing customer

20               relationships and obtaining beneficial client engagements with Amazon and

21               Microsoft.




     COMPLAINT - 8                                                                DOBSON HICKS PLLC
                                                                       2150 N. 107th Street, Suite 440
                                                                                   Seattle, WA 98133
                                                                                         206.492.5183
              Case 2:20-cv-00470 Document 1-1 Filed 03/30/20 Page 9 of 14




 1        3.44   WeWork also enlisted Mr. Nolan’s help with developing its relationship with

 2               Google using Mr. Nolan’s established connections at Google.

 3        3.45   By March 2019 Mr. Nolan realized that he was rarely able to communicate or meet

 4               with his immediate supervisor, Mr. McGrail.

 5        3.46   As he moved into the second quarter of 2019, Mr. Nolan became increasingly

 6               concerned by the absence of a functional management or reporting structure to

 7               support his General Manager role.

 8        3.47   Although Mr. Nolan continued to work with Amazon and Microsoft, as well as

 9               remain engaged with Google, WeWork did not provide Mr. Nolan with a team nor

10               the other management resources he had been promised.

11        3.48   When questioned about these deficiencies, Mr. McGrail offered vague platitudes.

12               Ultimately, Mr. McGrail failed to follow through on the promise to provide Mr.

13               Nolan with the headcount, budget, or managerial authority that had been promised to

14               Mr. Nolan during the time WeWork was recruiting him from Google.

15        3.49   Nevertheless, Mr. Nolan continued to perform to the best of his ability with limited

16               authority and an absentee manager.

17        3.50   During Mr. Nolan’s time at WeWork, the Amazon account grew substantially. In

18               addition, the Microsoft account began to find traction with new deals.

19        3.51   Both Amazon and Microsoft, as well as Google, were pleased to have Mr. Nolan as

20               a point of contact in their business dealings with WeWork. Each viewed Mr. Nolan

21               as a trustworthy and experienced presence amidst the haphazard execution that

                 frequently occurred during WeWork’s phase of rapid growth.


     COMPLAINT - 9                                                                 DOBSON HICKS PLLC
                                                                        2150 N. 107th Street, Suite 440
                                                                                    Seattle, WA 98133
                                                                                          206.492.5183
             Case 2:20-cv-00470 Document 1-1 Filed 03/30/20 Page 10 of 14




 1        3.52   On May 9, 2019, Mr. Nolan learned that WeWork was establishing a new “Key

 2               Accounts” group headed by Vice President Mr. Bill Schild out of WeWork’s New

 3               York headquarters. Mr. Nolan was instructed to begin reporting to Mr. Schild, who

 4               would then report to Mr. McGrail.

 5        3.53   Mr. Nolan spoke with Mr. Schild on May 10, 2019 and met him in New York on

 6               May 15, 2019. The two developed what seemed to be an initially friendly rapport.

 7        3.54   Mr. Schild informed Mr. Nolan that he had developed a phased reorganization

 8               strategy under which the Amazon support team would eventually be centralized

 9               under Mr. Nolan as previously promised. However, these changes never

10               materialized.

11        3.55   Although Mr. Nolan had been promised the opportunity to build and lead a team,

12               including authority over budget and headcount, WeWork failed to take any steps to

13               fulfill this promise. In fact, Mr. Nolan never had a single direct report assigned to

14               him during his time at WeWork, nor was he provided an assistant or administrative

15               support.

16        3.56   WeWork left Mr. Nolan in a position that was vague, undefined, and in no way

17               resembled what had been promised to him during the time he was being recruited.

18        3.57   By June 28, 2019, Mr. Schild began to actively challenge Mr. Nolan regarding his

19               daily work schedule and assigned tasks, despite the fact that Mr. Nolan’s work had

20               ensured a lucrative quarter for WeWork’s Amazon account.

21




     COMPLAINT - 10                                                               DOBSON HICKS PLLC
                                                                       2150 N. 107th Street, Suite 440
                                                                                   Seattle, WA 98133
                                                                                         206.492.5183
                Case 2:20-cv-00470 Document 1-1 Filed 03/30/20 Page 11 of 14




 1        3.58     Mr. Schild expanded his scrutiny as time went on, challenging minute, irrelevant

 2                 details of Mr. Nolan’s work, such as business expenses that had been repeatedly

 3                 approved in the past by Mr. McGrail.

 4        3.59     From late June through July 2019, Mr. Schild engaged in a pattern of conduct in

 5                 which he attempted to cast blame on Mr. Nolan for the ways in which he was

 6                 performing his General Manager role for reasons that appeared subjective, arbitrary,

 7                 and petty in nature.

 8        3.60     On August 1, 2019, Mr. Nolan was brought into a meeting with Mr. Schild and

 9                 informed that his employment was being terminated effective immediately.

10        3.61     While WeWork refused to offer an explanation for the termination, representatives

11                 explicitly stated that Mr. Nolan’s conduct was not at issue.

12                                        IV. CAUSES OF ACTION

13                                       FIRST CAUSE OF ACTION
                                            (Breach of Contract)
14
          4.1      WeWork made promises to Mr. Nolan that he would be afforded the opportunity to
15
                   build and manage a team, including direct control over at least two teams: operations
16
                   and project management.
17
          4.2      WeWork further promised that Mr. Nolan would have management resources at his
18
                   disposal, to include authority over budget and head count.
19
          4.3      WeWork failed to provide Mr. Nolan with any management authority or assign him
20
                   any direct reports.
21
          4.4      Mr. Nolan fully performed his duties under the agreement with WeWork with the

                   meager resources that he was actually provided.

     COMPLAINT - 11                                                                   DOBSON HICKS PLLC
                                                                           2150 N. 107th Street, Suite 440
                                                                                       Seattle, WA 98133
                                                                                             206.492.5183
                Case 2:20-cv-00470 Document 1-1 Filed 03/30/20 Page 12 of 14




 1        4.5      WeWork’s promises were material to the parties’ negotiations and ultimate

 2                 employment agreement.

 3        4.6      As a direct and proximate result of WeWork’s failure to act in accordance with its

 4                 promises, Mr. Nolan has sustained substantial damages including, but not limited to,

 5                 damage to his income, reputation, financial position, stock options, stock, equity

 6                 compensation, and long term compensation in an amount to be proven at trial.

 7                                   SECOND CAUSE OF ACTION
                                        (Promissory Estoppel)
 8
          4.7      WeWork made promises and representations to Mr. Nolan that he would be
 9
                   provided with management authority and purview as a General Manager.
10
          4.8      WeWork reasonably expected and intended that Mr. Nolan would rely on those
11
                   promises.
12
          4.9      Mr. Nolan in fact relied on these promises and representations when deciding to
13
                   leave Google and accept a position with WeWork.
14
          4.10     WeWork violated its promises to Mr. Nolan when it failed to provide Mr. Nolan
15
                   with any kind of management authority.
16
          4.11     WeWork benefitted from Mr. Nolan’s services, to include his successes with the
17
                   Amazon, Microsoft, and Google accounts.
18
          4.12     As a direct and proximate result of WeWork’s conduct, Mr. Nolan has suffered
19
                   damages to include without limitation, lost compensation, stock options, stock,
20
                   equity compensation, long term compensation, and lost employment opportunities
21
                   in a sum to be proven at trial.



     COMPLAINT - 12                                                                 DOBSON HICKS PLLC
                                                                         2150 N. 107th Street, Suite 440
                                                                                     Seattle, WA 98133
                                                                                           206.492.5183
               Case 2:20-cv-00470 Document 1-1 Filed 03/30/20 Page 13 of 14




 1                                    THIRD CAUSE OF ACTION
                                     (Negligent Misrepresentation)
 2
          4.13    WeWork provided information to Mr. Nolan in connection with its efforts to recruit
 3
                  him away from Google.
 4
          4.14    WeWork knew or reasonably should have known that the information it provided
 5
                  was false.
 6
          4.15    Mr. Nolan relied upon the information provided by WeWork in deciding to resign
 7
                  from Google and accept employment with WeWork to his detriment, including
 8
                  forfeiture of a more robust salary, more favorable benefits, and vested shares of
 9
                  Google stock.
10
          4.16    As a direct and proximate result of WeWork’s misrepresentation of its job offer, Mr.
11
                  Nolan has suffered damages to include without limitation, lost compensation, stock
12
                  options, stock, equity compensation, long term compensation, and lost
13
                  employment opportunities in a sum to be proven at trial.
14
                                         V. RELIEF REQUESTED
15
          Plaintiff requests the following relief:
16
          1.      Judgment in favor of plaintiff on the claims set forth above;
17
          2.      An order awarding plaintiff’s economic damages in an amount to be proven at trial;
18
          3.      An order awarding plaintiff’s compensatory damages, including non-economic
19
                  damages, in an amount to be proven at trial;
20
          4.      An award of reasonable attorneys’ fees and costs; and
21
          5.      Such other and further relief as the Court may deem just and equitable.



     COMPLAINT - 13                                                                  DOBSON HICKS PLLC
                                                                          2150 N. 107th Street, Suite 440
                                                                                      Seattle, WA 98133
                                                                                            206.492.5183
             Case 2:20-cv-00470 Document 1-1 Filed 03/30/20 Page 14 of 14




 1        DATED this 3rd day of March, 2020.

 2
                                           DETHLEFS SPARWASSER REICH DICKERSON,
 3                                         PLLC

 4                                         By     s/ Mark K. Davis
                                                MARK K. DAVIS, WSBA #38713
 5                                              100 Second Ave. S., Ste. 190
                                                Edmonds, WA 98020
 6                                              P: 425-776-1352
                                                F: 425-776-2467
 7                                              E: mark@detsparlaw.com
                                                Attorney for Plaintiff
 8

 9                                         DOBSON HICKS, PLLC

10                                         By
                                                AUBRIE D. HICKS, WSBA #46446
11                                              2150 N. 107th Street, Ste. 440
                                                Seattle, WA 98133
12                                              P: 206-492-5183
                                                F: 206-691-8709
13                                              E: aubrie@dobsonhicks.com
                                                Attorney for Plaintiff
14

15

16

17

18

19

20

21




     COMPLAINT - 14                                                        DOBSON HICKS PLLC
                                                                2150 N. 107th Street, Suite 440
                                                                            Seattle, WA 98133
                                                                                  206.492.5183
